Per Curiam:

This is an action to enjoin the collection of a tax for the support of the Gove county high school. The court sustained a demurrer to the petition on the ground that the facts stated were not sufficient to constitute a cause of action. The only averment of any reason for restraining the collection of the tax or to show its illegality is that “there was and is no high school in said county of Gove which has been established or created according to law.” This is equivalent to saying that the high school establishment was illegal, and is a pure conclusion of law. The statement was insufficient when directly challenged by a demurrer.
The judgment is affirmed.